Citation Nr: 0816297	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of 
total right knee replacement with degenerative joint disease.

2.  Entitlement to service connection for the residuals of 
total left knee replacement with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decision issued by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Winston-Salem, North Carolina.

In August 2005, this case was remanded for additional 
development.  It has been returned to the Board for review.


FINDING OF FACT

1.  Bilateral knee disorders were noted at pre-induction 
examination, to include a medical meniscectomy of the left 
knee in 1964.  There was bilateral synovial thickening was 
noted.  There were calcific densities noted on x-ray.

2.  Bilateral knee disorders were noted during the initial 
in-service time, but continued treatment was not shown and 
there were not pertinent abnormalities noted at separation.

3.  Arthritis was first shown clinically many years after 
service.




CONCLUSION OF LAW

Bilateral knee disabilities, noted at pre-induction 
examination, clearly and unmistakably preexisted the 
appellant's entry into service and were not aggravated by 
active service.  Arthritis was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  

Here, the VCAA duty to notify and assist has been satisfied.  
Examination has been conducted, notice as to what evidence 
needed has been provided, and there is no indication that 
there is additional evidence or development that should be 
undertaken.  Further, the veteran was notified of the type of 
evidence necessary to establish a disability rating and 
effective date for that disability.  Letters of April 2004 
and December 2006 provided pertinent notice and development 
information.

The veteran has reported that he received medical care for 
his knees at various VA facilities in the state of New York 
subsequent to service discharge.  The RO/Appeals Management 
Center (AMC) attempted to obtain records in the time period 
identified by the veteran.  However, responses from these 
facilities indicate that there are no reports of treatment 
for the veteran.  

The Board notes that subsequent to the supplemental statement 
of the case (SSOC) issued in December 2007, the veteran 
submitted additional evidence without a waiver of RO 
consideration.  He submitted a document showing that he is 
currently receiving Supplemental Security Income (SSI).  In 
the prior Remand, the Board requested medical records from 
the Social Security Administration (SSA).  The RO/AMC 
attempted to obtain these records.  However, in a document 
dated in December 2006, the SSA noted that there were no 
records that pertain to the veteran.  The document also 
indicated that there were secondary sources from where the 
records might be obtained.  As the veteran has not advised 
the VA that any SSI records would shed light on whether his 
knee disabilities were related to military service, the Board 
will not remand and delay adjudication of this case to obtain 
his SSI records.  Moreover, those records would be applicable 
to degree of disability, not the onset of the disability.

The veteran also submitted additional VA records showing left 
knee surgery in April 2007.  As the records were a part of 
the record prior to the December 2007 SSOC, the Board will 
not remand the case for RO review of these records.       

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record contains service medical 
records, as well as, post service private and VA clinical 
records.

Entitlement to service connection for bilateral knee 
disabilities

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Service connection may be rebuttably presumed for certain 
chronic diseases (e.g., degenerative joint disease) which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In considering the element of in-service incurrence or 
aggravation, the Board must first determine whether the 
bilateral knee disabilities existed prior to the veteran's 
service.  In this regard, it is noted that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.  Here the presumption of soundness does not apply as 
bilateral knee disorders were noted on the pre-induction 
examination.

Moreover, a pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

In this regard, the report of the pre-induction examination 
conducted in March 1966 shows that a left knee medial 
menisectomy was performed in 1964 prior to service entrance.  
There was residual scaring and marked soft tissue thickening 
in both parapatellar regions consistent with medial synovial 
thickening.  X-ray revealed "calcific densities within the 
patellar [illegible]."  The veteran was given a physical 
category number of "2" but was found qualified for service.  
Accordingly, based on the medical records, the Board finds 
that there is clear and unmistakable evidence that bilateral 
knee disabilities existed prior to service.  As such, there 
is no presumption of soundness at entry into service.

As such, the Board must determine whether there is evidence 
that the preexisting disease or injury was aggravated 
(permanently made worse) by service.  Service medical records 
show that in January 1967, he complained of bilateral knee 
pain, more so, on the left.  There was tenderness in the left 
infra patellar region and the tibial tubercles of both knees.  
The ligaments were normal and he had full range of motion.  
There was no gross swelling.  X-ray of an unidentified knee 
showed narrowing of the joint space, medially.  There was 
also an old avulsion or calcification in the proximal portion 
of the infrapatellar ligament.  A diagnosis of Osgood-
Schlatter disease was considered.  There is no record of 
treatment for the remainder of service and his knees were 
considered normal at the July 1968 examination conduced prior 
to separation.  His physical profile was normal at 
separation.

Post service records show that the veteran received treatment 
at the Groveland Correctional facility in November 1979.  An 
X-ray report noted minimal degenerative changes involving 
both knees.  Clinical history at that time noted he was a 
basketball player, but reported no specific trauma to the 
knee.  He reported a diffuse knee ache for the last year.  
Since then, the veteran has undergone total knee replacement 
of both knees.

In light of the veteran's medical history, the Board 
requested a VA medical opinion.  In August 2007, after review 
of the records and examination of the veteran, the VA 
physician noted that the inservice treatment was probably a 
natural recurrence of problems with the postoperative left 
knee.  The physician also pointed that there was a lack of 
continued treatment after this incident and the absence of 
knee problems noted at separation.  The examiner concluded 
that it was not possible to state that the veteran's current 
knee problems were the result of his military service without 
speculation.   

The Board finds the VA medical opinion persuasive and 
consistent with the medical evidence of record.  The 
objective evidence of record also seems to substantiate the 
supposition of this physician.  In this case, there is no 
evidence of degenerative joint disease for many years 
subsequent to service discharge.  The earliest objective 
evidence of degenerative joint disease is in 1979 
approximately 11 years subsequent to service discharge.  At 
that time there was no history of knee pain since service, 
rather just over the last year.  It was indicated that the 
veteran played basketball which would contraindicate chronic 
knee problems from service.  Overall, the evidence would tend 
to support the conclusion that the veteran's knee disorder 
was not permanently aggravated during service or led to the 
development of degenerative joint disease.  

The Board notes that the veteran has indicated continuous 
problems with his knees since service discharge including VA 
treatment.  However as noted above, the VA has attempted to 
obtain reports of treatment, but the facilities have 
indicated that there are no records.  In regard to his 
reported post-service symptoms, it is true that the veteran's 
lay statements may be competent to support claims for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.  While the veteran's contentions have been 
carefully and sympathetically considered, these contentions 
are outweighed by the absence of any medical evidence to 
support the claims.  The clinical evidence contemporaneous 
with service and post-service treatment does not confirm this 
history, but rather contradicts it.

Further, the Board places greater weight on the report of the 
VA physician due to the thorough review of the appellant's 
medical history, his discussion of the veteran's symptoms, 
his discussion of the veteran's medical history, and his 
expertise.  He thoroughly considered the possibility of the 
veteran's knee disabilities being permanently aggravated by 
military service and rejected it based upon reasonable 
medical principles supported by the medical evidence.  

The evidence establishes that the veteran's preexisting knee 
disabilities did not chronically worsen or increase in 
severity during his period of service.  Further, there is no 
competent evidence of record to show that degenerative joint 
disease had its onset during service or within a year of 
service discharge.  The evidence is not in equipoise so as to 
warrant the application of the benefit of the doubt doctrine.  
38 C.F.R. §3.102.  Accordingly, the Board concludes that 
service connection for the residuals of bilateral total knee 
replacements is not warranted. 


ORDER

Service connection for the residuals of total left knee 
replacement with degenerative joint disease is denied.

Service connection for the residuals of total right knee 
replacement with degenerative joint disease is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


